Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-20 have been rejected.
                                                      Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11.163.625
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
In regard to claims 1,10,16
optimize logging of a distributed transaction
executing, by a processing device, a transaction manager to coordinate the distributed transaction for a plurality of participants
transmitting, by the processing device via the transaction manager, prepare messages to the plurality of participants
serializing a transaction log record of the distributed transaction in parallel
speculatively writing the serialized transaction log record in persistent
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated an by Leymann United States Patent 6,009,405 hereinafter L.
In regard to claims 1,10,16
L discloses a method to optimize logging (Column 9; Line 65) of a distributed transaction comprising:
executing, by a processing device, a transaction manager to coordinate the distributed transaction for a plurality of participants; transmitting, by the processing device via the transaction manager, prepare messages to the plurality of participants; serializing a transaction log record of the distributed transaction in parallel with the transmitting of the prepare messages; speculatively writing the serialized transaction log record in persistent memory while the transaction manager performs the serializing of the transaction log record; and updating a speculative indicator associated with the distributed transaction to indicate validity of the transaction log record. (Column 9; Lines 56-57) & (Column 10; Lines 1-2)
In regard to claim 2
L discloses the method of claim 1 wherein serializing the transaction log record comprises: identifying information of the distribution transaction; ordering the identified information in the transaction log record; and formatting the ordered information consistent with a determined format for the transaction log record. (Column 1; Lines 60-67) & (Column 2; Lines 1-6) & (Column 9; Lines 38-41)
In regard to claim 3
L discloses the method of claim 2 wherein the information of the distributed transaction comprises:
a transaction identifier (ID);
an coordinator ID of the transaction manager; and respective participant IDs corresponding to each of the plurality of participants. (Column 2; ACID requirements)
In regard to claim 4
L discloses the method of claim 3 wherein the information of the distributed transaction further comprises at least one of:
a process ID of a participant of the plurality of participants that started the distributed transaction; a description of the distributed transaction; or a timestamp indicating when the distributed transaction was started. (Column 16; Lines 6-17)
In regard to claim 5
L discloses the method of claim 4, wherein the transaction log record comprises a plurality of transaction IDs corresponding to each of the plurality of participants. (Atomic Sphere Transaction Context)
In regard to claim 6
L discloses the method of claim 1, further comprising:
receiving, from the plurality of participants, a first set of responses to the prepare messages, wherein the first set of responses comprises at least one of: a commit vote or an abort vote; responsive to receiving an abort response from at least one participant of the plurality of participants, rolling back the distributed transaction; and erasing the transaction log record from memory. (Column 9; Lines 15-22)
In regard to claim 7
L discloses the method of claim 1, wherein the distributed transaction executes using a two-phase commit distributed transaction protocol. (Column 10; Lines 10-13)
In regard to claim 8
L discloses the method of claim 1, wherein the transaction log record is stored in memory of a computing device while the transaction manager performs the serializing of the transaction log record, wherein the computing device comprises the processing device executing the transaction manager. (Column 2; Lines 1-6)
In regard to claim 9
L discloses the method of claim 1, wherein the serialized transaction log record is persisted responsive to receiving commit responses from all of the plurality of participants. (Column 9; Lines 66-67)
In regard to claims 11, 19
L discloses the system of claim 10, wherein the persistent memory is byte-addressable persistent memory. (Column 2; Lines 45-54)
In regard to claim 12
L discloses the system of claim 10, wherein to speculatively write the transaction log record, the processing device is to perform iterative speculative writes of the transaction log record responsive to updates to the transaction log record by the transaction manager. (Column 9; Lines 38-41)
In regard to claims 13, 20
L discloses the system of claim 10, wherein the speculative indicator comprises at least one of a valid bit, a marker, a flag, or a pointer. (Column 10; Lines 45-57)
In regard to claim 14
L discloses the system of claim 10, wherein the processing device is further to, responsive to receiving an abort response from one of the plurality of participants, write to the transaction log record in the persistent memory, rolling back the distributed transaction, where the speculative indicator in the transaction log record remains set to indicate that the transaction log record is speculative. (Column 10; Lines 31-47)
In regard to claim 15
L discloses the system of claim 10, wherein the transaction log record is accessible in the persistent memory by other processes of the processing device responsive to the speculative indicator in the transaction log record indicating that the transaction log record is no longer speculative. (Column 10; Lines 24-30)
In regard to claim 17
L discloses the non-transitory machine-readable storage medium of claim 16, wherein to serialize the transaction log record, the processing device further to:
identify information of the distribution transaction;
order the identified information in the transaction log record; and
format the ordered information consistent with a determined format for the transaction log record; wherein the information of the distributed transaction comprises at least one of a transaction identifier (ID), a coordinator ID of the transaction manager, respective participant IDs corresponding to each of the plurality of participants, a process ID of a participant of the plurality of participants that started the distributed transaction, a description of the distributed transaction, or a timestamp indicating when the distributed transaction was started. (Column 1; Lines 60-67) & (Column 2; Lines 1-6) & (Column 9; Lines 38-41) 
In regard to claim 18
L discloses the non-transitory machine-readable storage medium of claim 16, wherein responsive to receiving an abort response from at least one participant of the plurality of participants, the processing device to: roll back the distributed transaction; and
erase the transaction log record from memory. (Column 10; Lines 31-47)
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner